961 F.2d 1577
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William M. HILL, Petitioner-Appellant,v.Richard JOHNSON, Respondent-Appellee.
No. 91-2322.
United States Court of Appeals, Sixth Circuit.
May 14, 1992.

Before RYAN, BOGGS and BATCHELDER, Circuit Judges.

ORDER

1
William M. Hill, a Michigan state prisoner, appeals pro se from the district court order denying his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Hill entered a guilty plea in 1978 to charges of second degree murder and felony firearm, and was sentenced to life and two years imprisonment, consecutively.   In this, Hill's third petition for federal habeas relief, he argued that his guilty plea was involuntary, he received ineffective assistance of counsel, he was denied a direct appeal, and he was subjected to improper identification procedures.   The district court adopted the magistrate judge's recommendation to dismiss the petition as successive and an abuse of the writ, pursuant to Rule 9(b), Rules Governing § 2254 Proceedings in the U.S. District Courts.


3
Upon consideration, it is concluded that this petition was properly dismissed.   Hill's claim of an involuntary plea had been rejected after consideration on the merits in a previous petition.   His remaining three claims were not raised in his most recent habeas petition, and he did not establish cause to excuse this abuse of the writ.  See McCleskey v. Zant, 499 U.S. Lien, 111 S.Ct. 1454, 1467, 1470-71 (1991).   Finally, the district court was not required to address any of the claims raised in this petition, whether successive or an abuse of the writ, because Hill did not make a colorable showing of factual innocence.   Id., at 1471;   Kuhlmann v. Wilson, 477 U.S. 436, 454 (1986).


4
Accordingly, the district court's order is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.